EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 16-30 appear to define over the available prior art and therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific combination of limitations including, “the reclosable sealing cover member being separate and distinct from the sheet blank and being formed of the” in the examiner’s opinion is not anticipated or made obvious over the prior art of record. For example, the closest discovered prior art of Seyfferth De Oliveira (US 2015/0041346) Teaches a similar container that includes an inner package formed from a sheet of material that includes three material layers and also teaches a reclosable seal that is permanently attached to a perforated portion of the inner package which separated from the inner package when the reclosable seal is opened for the first time. With this in mind, the reclosable seal would include a portion of the inner package and therefore would not be considered separate and distinct from the inner package in the manner being claimed. Therefore, the prior art of record fails to teach or suggest all the specific claimed structural limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735